DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the communication filed on 6/20/2019.
	Claims 1-25 are being considered on the merits.
Drawings
	The drawings filed on 6/20/2019 and 7/31/2019 are accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 15-17, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claims 6, 15, and 24. Claims 6, 15, and 24 recites the limitation "The operational order of weights" in the first line of each of the claims.  There is insufficient antecedent basis for this limitation in the claim.
In reference to claims 7, 16, and 25. Claims 7, 16, and 25 recites the limitation "the operational order of channels" in the first to second line of each of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Moreover, Claims 7, 16, and 25 recite the additional limitation "the operational order of the weights" in the third line of each of the claims.  There is insufficient antecedent basis for this limitation in the claim.
In reference to claims 8 and 17. Claims 8 and 17 recite the limitation "the operational order of channels" in the first to second line of each of the claims. There is insufficient antecedent basis for this limitation in the claim.
Moreover, claims 8 and 17 recite the additional limitation "the operational order of the weights" in the third line of each of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 USC § 101 
	Step 2a Prong 1: 
“determine a transformation parameter for re-ordering a weight space of an inference model” (Mental process: Determining a transformation parameter is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable storage medium” or “processor” in the preamble of these claims, nothing in this claim element precludes the step from practically being performed in the mind. Additionally, the transformation parameter itself is a mathematical concept. MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
“generate a transformed weight space based in part on re-ordering weights in the weight space and the transformation parameter” (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
“a processor circuit” (mere instructions to apply the exception using generic computer component) 
“memory coupled to the processor circuit, the memory to store instructions that when executed by the processor circuit cause the processor to…” (mere instructions to apply the exception using generic computer component) 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
“a processor circuit” (mere instructions to apply the exception using generic computer component) 
“memory coupled to the processor circuit, the memory to store instructions that when executed by the processor circuit cause the processor to…” (mere instructions to apply the exception using generic computer component) 

Claim 2 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
“the instructions when executed by the processor cause the processor to determine the transformation parameter based in part on a density of the weight space” (Mental process: Determining a transformation parameter is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in this claim element precludes the step from practically being performed in the mind. Additionally, the transformation parameter itself is a mathematical concept. MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 3 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 2 above. The same rationale applies to this dependent claim.  
wherein the density is defined as                     
                        d
                        
                            
                                k
                            
                        
                        =
                         
                        
                            
                                Σ
                            
                            
                                c
                            
                        
                        
                            
                                Σ
                            
                            
                                r
                            
                        
                        
                            
                                Σ
                            
                            
                                s
                            
                        
                        M
                        
                            
                                k
                                ,
                                c
                                ,
                                r
                                ,
                                s
                            
                        
                    
                , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 4 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 4 above. The same rationale applies to this dependent claim. 
the transformed weight space has a size (C * R * S x K), which is less than the size of the weight space. (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 5 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the re-ordering is defined as                     
                        
                            
                                T
                            
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        l
                                    
                                
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        1
                                        )
                                    
                                    
                                        l
                                    
                                
                                ,
                                 
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        
                                            
                                                2
                                            
                                        
                                    
                                    
                                        l
                                    
                                
                                ,
                                 
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        3
                                        )
                                    
                                    
                                        l
                                    
                                
                                ,
                                …
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        k
                                        )
                                    
                                    
                                        l
                                    
                                
                            
                        
                    
                , wherein w is a layer 1 of weights in the weight space and θ is the transformation parameter (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 6 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 5 above. The same rationale applies to tis dependent claim. 
the re-ordering changes the operational order of weights in a first layer of the weight space (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 7 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 6 above. The same rationale applies to this dependent claim. 
the re-ordering further changes the operational order of channels in a second layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space. (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 8 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 7 above. The same rationale applies to this dependent claim. 
the re-ordering further changes the operational order of channels in a third layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 9 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the inference model is a convolutional neural network (mere instructions to apply the exception using generic computer component) 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the inference model is a convolutional neural network (mere instructions to apply the exception using generic computer component)

Claim 10 is rejected under 35 USC § 101 
	Step 2a Prong 1: 
“determine a transformation parameter for re-ordering a weight space of an inference model” (Mental process: Determining a transformation parameter is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable storage medium” or “processor” in the preamble of these claims, nothing in this claim element precludes the step from practically being performed in the mind. Additionally, the transformation parameter itself is a mathematical concept. MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
“generate a transformed weight space based in part on re-ordering weights in the weight space and the transformation parameter” (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
“At least one non-transitory computer-readable storage medium storing instructions that when executed by a processor circuit” (mere instructions to apply the exception using generic computer component)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
“At least one non-transitory computer-readable storage medium storing instructions that when executed by a processor circuit” (mere instructions to apply the exception using generic computer component)

Claim 11 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim. 
“storing instructions that when executed by the processor circuit cause the processor circuit to determine the transformation parameter based in part on a density of the weight space” (Mental process: Determining a transformation parameter is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in this claim element precludes the step from practically being performed in the mind. Additionally, the transformation parameter itself is a mathematical concept. MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 12 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim. 
wherein the density is defined as                     
                        d
                        
                            
                                k
                            
                        
                        =
                         
                        
                            
                                Σ
                            
                            
                                c
                            
                        
                        
                            
                                Σ
                            
                            
                                r
                            
                        
                        
                            
                                Σ
                            
                            
                                s
                            
                        
                        M
                        
                            
                                k
                                ,
                                c
                                ,
                                r
                                ,
                                s
                            
                        
                    
                , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 13 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 12 above. The same rationale applies to this dependent claim.
the transformed weight space has a size (C * R * S x K), which is less than the size of the weight space. (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 14 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim. 
the re-ordering is defined as                     
                        
                            
                                T
                            
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        l
                                    
                                
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        1
                                        )
                                    
                                    
                                        l
                                    
                                
                                ,
                                 
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        
                                            
                                                2
                                            
                                        
                                    
                                    
                                        l
                                    
                                
                                ,
                                 
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        3
                                        )
                                    
                                    
                                        l
                                    
                                
                                ,
                                …
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        k
                                        )
                                    
                                    
                                        l
                                    
                                
                            
                        
                    
                , wherein w is a layer 1 of weights in the weight space and θ is the transformation parameter (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 15 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 14 above. The same rationale applies to this dependent claim. 
the re-ordering changes the operational order of weights in a first layer of the weight space (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 16 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 15 above. The same rationale applies to this dependent claim. 
the re-ordering further changes the operational order of channels in a second layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space. (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 17 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 16 above. The same rationale applies to this dependent claim. 
the re-ordering further changes the operational order of channels in a third layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 18 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim. 
the inference model is a convolutional neural network (mere instructions to apply the exception using generic computer component) 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the inference model is a convolutional neural network (mere instructions to apply the exception using generic computer component)

Claim 19 is rejected under 35 USC § 101 
	Step 2a Prong 1: 
“determining a transformation parameter for re-ordering a weight space of an inference model” (Mental process: Determining a transformation parameter is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable storage medium” or “processor” in the preamble of these claims, nothing in this claim element precludes the step from practically being performed in the mind. Additionally, the transformation parameter itself is a mathematical concept. MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
“generating a transformed weight space based in part on re-ordering weights in the weight space and the transformation parameter” (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 20 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 19 above. The same rationale applies to this dependent claim.
“determining the transformation parameter based in part on a density of the weight space” (Mental process: Determining a transformation parameter is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in this claim element precludes the step from practically being performed in the mind. Additionally, the transformation parameter itself is a mathematical concept. MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 21 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 20 above. The same rationale applies to this dependent claim. 
wherein the density is defined as                     
                        d
                        
                            
                                k
                            
                        
                        =
                         
                        
                            
                                Σ
                            
                            
                                c
                            
                        
                        
                            
                                Σ
                            
                            
                                r
                            
                        
                        
                            
                                Σ
                            
                            
                                s
                            
                        
                        M
                        
                            
                                k
                                ,
                                c
                                ,
                                r
                                ,
                                s
                            
                        
                    
                , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 22 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 21 above. The same rationale applies to this dependent claim. 
the transformed weight space has a size (C * R * S x K), which is less than the size of the weight space. (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 23 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 19 above. The same rationale applies to this dependent claim. 
the re-ordering is defined as                     
                        
                            
                                T
                            
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        l
                                    
                                
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        1
                                        )
                                    
                                    
                                        l
                                    
                                
                                ,
                                 
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        
                                            
                                                2
                                            
                                        
                                    
                                    
                                        l
                                    
                                
                                ,
                                 
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        3
                                        )
                                    
                                    
                                        l
                                    
                                
                                ,
                                …
                                
                                    
                                        W
                                    
                                    
                                        θ
                                        (
                                        k
                                        )
                                    
                                    
                                        l
                                    
                                
                            
                        
                    
                , wherein w is a layer 1 of weights in the weight space and θ is the transformation parameter (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 24 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 23 above. The same rationale applies to this dependent claim. 
the re-ordering changes the operational order of weights in a first layer of the weight space (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 25 is rejected under 35 USC § 101 
	Step 2a Prong 1: See the rejection of claim 24 above. The same rationale applies to this dependent claim. 
the re-ordering further changes the operational order of channels in a second layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space. (Mathematical Concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 14-20, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baum, et. al. (US 2020/0285892 A1, which claims priority to provisional applications 62/531,372 and 62/481,492 filed in 2017; hereinafter “Baum”).

Regarding claim 1, Baum teaches an apparatus, comprising: 
a processor circuit (Baum, para. 0104: “These computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”)
memory coupled to the processor circuit, the memory to store instructions that when executed by the processor circuit cause the processor circuit to (Baum, para. 0102: “Any combination of one or more computer usable or computer readable medium(s) may be utilized. The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. More specific examples (a non-exhaustive list) of the computer-readable medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or flash memory), an optical fiber, a portable compact disc read-only memory (CDROM), an optical storage device, a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device”)
determine a transformation parameter for re-ordering a weight space of an inference model (Baum, para. 0015 and 0328: “An Artificial Neural Network (ANN) has an inherent structure that greatly relies on a set of parameters that are attributed to the so-called ‘network model’. These parameters are often called ‘weights’ of the network due to their tendency to operate as a scaling factor for other intermediate values as they propagate along the network.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”)
generate a transformed weight space based in part on re-ordering weights in the weight space and the transformation parameter (Baum, para. 0015, 0327, and 0328: “These parameters are often called ‘weights’ of the network due to their tendency to operate as a scaling factor for other intermediate values as they propagate along the network” “The function of the structured weight domain sparsity mechanism in the compiler of the software development kit (SDK) is to determine the weights to be used during inference. In some embodiments, this occurs after training. In other embodiments, training is bypassed. During, the offline compilation process, a software tool executes searches and reorders tensors according to an algorithm to achieve maximal packing of the weights. It then prepares the packed weight block based on the results.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions. In some embodiments, the compiler reorders the plurality of weights with a transpose operation. In some embodiments, the compiler reorders the plurality of weights by swapping a plurality of axes. In some embodiments, the compiler reorders the plurality of weight by unrolling one of the weights into a vector using a row-major order. In some embodiments, the compiler reorders the plurality of weights by flipping one or more input data memory locations.”)

Regarding claim 2 Baum teaches claim 1 (above). Baum further teaches: 
the instructions when executed by the processor cause the processor to determine the transformation parameter based in part on a density of the weight space (Baum, para. 0361: “In some embodiments, one or more weight sparsity instructions are implemented in hardwired circuitry. In some embodiments, one or more weight sparsity instructions are stored in a NN processor as one or more microcode instructions. In some embodiments, the microcode instructions comprise a plurality of opcodes. The microcode instructions generate the subsequent retrieval of weights and input data, synchronizing one or more memory address skipping operations.” Examiner notes that density is a measure of how full a given space is such basing a parameter on a measure of sparsity i.e. how empty a space is, therefore, examiner interprets Baum’s weight sparsity instructions as the claimed ‘density of weight space’.). 


Regarding claim 5, Baum teaches claim 1 (above). Baum further teaches: 
the re-ordering is defined as                                 
                                    
                                        
                                            T
                                        
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    1
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    3
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                            …
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    k
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            , wherein w is a layer 1 of weights in the weight space and θ is the transformation parameter (Baum, para. 0342 and 0328: “In some embodiments, the weight sparsity pattern type comprises one or more arguments comprising attributes operative to shift patterns vertically, to shift patterns horizontally, to shorten or to lengthen the weight sparsity pattern. In some embodiments, a combination or superposition of weight sparsity patterns per layer is created.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that the broadest reasonable interpretation of re-ordering includes shifting i.e. vertically or horizontally.)

Regarding claim 6, Baum teaches claim 5 (above). Baum further teaches: 
the re-ordering changes the operational order of weights in a first layer of the weight space (Baum, para. 0022 and 0328: “a weight domain sparsity method for use during inference in an artificial neural network (ANN), comprising retrieving a plurality of weights from a weight memory, retrieving a plurality of input data from an input data source, determining and effecting a correct sequence of operations within a plurality of processing elements (PEs) utilizing said plurality of weights and said plurality of input data, said sequence of operations determined in accordance with a plurality of preprogrammed weight sparsity instructions, and wherein each PE operative to implement a plurality of neurons utilizing said weight data and said input data.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that “the operational order of weights” is lacking sufficient antecedent precedent and for examination purposes only, it is broadly interpreted as order of mathematical or computational operations involving weights).

Regarding claim 7, Baum teaches claim 6 (above). Baum further teaches: 
the re-ordering further changes the operational order of channels in a second layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space. (Baum, para. 0358 and 0328: “In some embodiments, a combination or superposition of weight sparsity patterns per layer is represented by the following: 
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        
                                            
                                                p
                                                a
                                                t
                                                t
                                                e
                                                r
                                                n
                                                
                                                    
                                                        K
                                                        s
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            
                                                
                                                    K
                                                    s
                                                    1
                                                
                                            
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                
            
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                2
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            2
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                n
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            n
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                
             
Where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     represents a weight                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents input data, and                         
                            
                                
                                    w
                                
                                
                                    p
                                    a
                                    t
                                    t
                                    e
                                    r
                                    n
                                    [
                                    
                                        
                                            K
                                        
                                        
                                            s
                                            n
                                        
                                    
                                    ]
                                
                            
                        
                     represents an array of offsets of an input for a given                         
                            
                                
                                    K
                                
                                
                                    t
                                    h
                                
                            
                        
                     pattern, and                         
                            L
                            e
                            n
                            (
                            )
                        
                     represents a length of nonzero weights.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that where a layer is represented by a combination or superposition, the weight pattern of the previous later is taken into consideration such that it would affect the next later. Examiner notes that “the operational order of channels” is lacking sufficient antecedent precedent and for examination purposes only, it is broadly interpreted as order of mathematical or computational operations involving channels (i.e. their associated weights)). 

Regarding claim 8, Baum teaches claim 7 (above). Baum further teaches: 
the re-ordering further changes the operational order of channels in a third layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space (Baum, para. 0358 and 0328: “In some embodiments, a combination or superposition of weight sparsity patterns per layer is represented by the following: 
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        
                                            
                                                p
                                                a
                                                t
                                                t
                                                e
                                                r
                                                n
                                                
                                                    
                                                        K
                                                        s
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            
                                                
                                                    K
                                                    s
                                                    1
                                                
                                            
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                
            
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                2
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            2
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                n
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            n
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                
             
Where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     represents a weight                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents input data, and                         
                            
                                
                                    w
                                
                                
                                    p
                                    a
                                    t
                                    t
                                    e
                                    r
                                    n
                                    [
                                    
                                        
                                            K
                                        
                                        
                                            s
                                            n
                                        
                                    
                                    ]
                                
                            
                        
                     represents an array of offsets of an input for a given                         
                            
                                
                                    K
                                
                                
                                    t
                                    h
                                
                            
                        
                     pattern, and                         
                            L
                            e
                            n
                            (
                            )
                        
                     represents a length of nonzero weights.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that where a layer is represented by a combination or superposition, the weight pattern of the previous later is taken into consideration such that it would affect the next later. Examiner notes that “the operational order of channels” and “the operational order of the weights” are both lacking sufficient antecedent precedent and for examination purposes only, “the operational order” is broadly interpreted as order of mathematical or computational operations involving channels (i.e. their associated weights) and weights, respectively). 

Regarding claim 9, Baum teaches claim 1 (above). Baum further teaches: 
the inference model is a convolutional neural network (Baum, para. 0147: “The non-rigid implementation of the control fabric and the general nature of the computation units (i.e. PEs, subclusters, clusters, etc.) allows the NN core to handle numerous types of ANNs, such as convolutional NNs (CNNs), recurrent NNs (RNNs), deep NNs (DNNs), MLPs, etc., as well as more intricate implementations of the above and subtle combinations and properties of each, e.g., stride, padding, etc. implemented in convolutional modes.”)

Regarding claim 10, Baum teaches: 
A non-transitory, computer-readable storage medium storing instructions that when executed by a processor circuit cause the processor circuit to (Baum, paras. 0102 and 104: “The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. More specific examples (a non-exhaustive list) of the computer-readable medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or flash memory), an optical fiber, a portable compact disc read-only memory (CDROM), an optical storage device, a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device.” “These computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”)
determine a transformation parameter for re-ordering a weight space of an inference model (Baum, para. 0015 and 0328: “An Artificial Neural Network (ANN) has an inherent structure that greatly relies on a set of parameters that are attributed to the so-called ‘network model’. These parameters are often called ‘weights’ of the network due to their tendency to operate as a scaling factor for other intermediate values as they propagate along the network.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”)
generate a transformed weight space based in part on re-ordering weights in the weight space and the transformation parameter (Baum, para. 0015, 0327, and 0328: “These parameters are often called ‘weights’ of the network due to their tendency to operate as a scaling factor for other intermediate values as they propagate along the network” “The function of the structured weight domain sparsity mechanism in the compiler of the software development kit (SDK) is to determine the weights to be used during inference. In some embodiments, this occurs after training. In other embodiments, training is bypassed. During, the offline compilation process, a software tool executes searches and reorders tensors according to an algorithm to achieve maximal packing of the weights. It then prepares the packed weight block based on the results.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions. In some embodiments, the compiler reorders the plurality of weights with a transpose operation. In some embodiments, the compiler reorders the plurality of weights by swapping a plurality of axes. In some embodiments, the compiler reorders the plurality of weight by unrolling one of the weights into a vector using a row-major order. In some embodiments, the compiler reorders the plurality of weights by flipping one or more input data memory locations.”)
Regarding claim 11, Baum teaches claim 10 (above). Baum further teaches: 
storing instructions that when executed by the processor circuit cause the processor circuit to determine the transformation parameter based in part on a density of the weight space. (Baum, para. 0361: “In some embodiments, one or more weight sparsity instructions are implemented in hardwired circuitry. In some embodiments, one or more weight sparsity instructions are stored in a NN processor as one or more microcode instructions. In some embodiments, the microcode instructions comprise a plurality of opcodes. The microcode instructions generate the subsequent retrieval of weights and input data, synchronizing one or more memory address skipping operations.” Examiner notes that density is a measure of how full a given space is such basing a parameter on a measure of sparsity i.e. how empty a space is, therefore, examiner interprets Baum’s weight sparsity instructions as the claimed ‘density of weight space’). 

Regarding claim 14, Baum teaches claim 10 (above). Baum further teaches: 
the re-ordering is defined as                                 
                                    
                                        
                                            T
                                        
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    1
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    3
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                            …
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    k
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            , wherein w is a layer 1 of weights in the weight space and θ is the transformation parameter (Baum, para. 0342 and 0328: “In some embodiments, the weight sparsity pattern type comprises one or more arguments comprising attributes operative to shift patterns vertically, to shift patterns horizontally, to shorten or to lengthen the weight sparsity pattern. In some embodiments, a combination or superposition of weight sparsity patterns per layer is created.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that the broadest reasonable interpretation of re-ordering includes shifting i.e. vertically or horizontally.)

Regarding claim 15, Baum teaches claims 14 (above). Baum further teaches: 
the re-ordering changes the operational order of weights in a first layer of the weight space (Baum, para. 0022 and 0328: “a weight domain sparsity method for use during inference in an artificial neural network (ANN), comprising retrieving a plurality of weights from a weight memory, retrieving a plurality of input data from an input data source, determining and effecting a correct sequence of operations within a plurality of processing elements (PEs) utilizing said plurality of weights and said plurality of input data, said sequence of operations determined in accordance with a plurality of preprogrammed weight sparsity instructions, and wherein each PE operative to implement a plurality of neurons utilizing said weight data and said input data.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that “the operational order of weights” is lacking sufficient antecedent precedent and for examination purposes only, it is broadly interpreted as order of mathematical or computational operations involving weights).

Regarding claim 16, Baum teaches claim 15 (above). Baum further teaches: 
the re-ordering further changes the operational order of channels in a second layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space. (Baum, para. 0358 and 0328: “In some embodiments, a combination or superposition of weight sparsity patterns per layer is represented by the following: 
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        
                                            
                                                p
                                                a
                                                t
                                                t
                                                e
                                                r
                                                n
                                                
                                                    
                                                        K
                                                        s
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            
                                                
                                                    K
                                                    s
                                                    1
                                                
                                            
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                
            
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                2
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            2
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                n
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            n
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                
             
Where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     represents a weight                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents input data, and                         
                            
                                
                                    w
                                
                                
                                    p
                                    a
                                    t
                                    t
                                    e
                                    r
                                    n
                                    [
                                    
                                        
                                            K
                                        
                                        
                                            s
                                            n
                                        
                                    
                                    ]
                                
                            
                        
                     represents an array of offsets of an input for a given                         
                            
                                
                                    K
                                
                                
                                    t
                                    h
                                
                            
                        
                     pattern, and                         
                            L
                            e
                            n
                            (
                            )
                        
                     represents a length of nonzero weights.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that where a layer is represented by a combination or superposition, the weight pattern of the previous later is taken into consideration such that it would affect the next later. Examiner notes that “the operational order of channels” is lacking sufficient antecedent precedent and for examination purposes only, it is broadly interpreted as order of mathematical or computational operations involving channels (i.e. their associated weights)). 

Regarding claim 17, Baum teaches claim 16 (above). Baum further teaches: 
the re-ordering further changes the operational order of channels in a third layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space (Baum, para. 0358 and 0328: “In some embodiments, a combination or superposition of weight sparsity patterns per layer is represented by the following: 
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        
                                            
                                                p
                                                a
                                                t
                                                t
                                                e
                                                r
                                                n
                                                
                                                    
                                                        K
                                                        s
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            
                                                
                                                    K
                                                    s
                                                    1
                                                
                                            
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                
            
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                2
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            2
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                n
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            n
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                
             
Where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     represents a weight                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents input data, and                         
                            
                                
                                    w
                                
                                
                                    p
                                    a
                                    t
                                    t
                                    e
                                    r
                                    n
                                    [
                                    
                                        
                                            K
                                        
                                        
                                            s
                                            n
                                        
                                    
                                    ]
                                
                            
                        
                     represents an array of offsets of an input for a given                         
                            
                                
                                    K
                                
                                
                                    t
                                    h
                                
                            
                        
                     pattern, and                         
                            L
                            e
                            n
                            (
                            )
                        
                     represents a length of nonzero weights.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that where a layer is represented by a combination or superposition, the weight pattern of the previous later is taken into consideration such that it would affect the next later. Examiner notes that “the operational order of channels” and “the operational order of the weights” are both lacking sufficient antecedent precedent and for examination purposes only, “the operational order” is broadly interpreted as order of mathematical or computational operations involving channels (i.e. their associated weights) and weights, respectively). 

Regarding claim 18, Baum teaches claim 10 (above). Baum further teaches: 
the inference model is a convolutional neural network (Baum, para. 0147: “The non-rigid implementation of the control fabric and the general nature of the computation units (i.e. PEs, subclusters, clusters, etc.) allows the NN core to handle numerous types of ANNs, such as convolutional NNs (CNNs), recurrent NNs (RNNs), deep NNs (DNNs), MLPs, etc., as well as more intricate implementations of the above and subtle combinations and properties of each, e.g., stride, padding, etc. implemented in convolutional modes.”)


Regarding claim 19, Baum teaches a method, comprising: 
determining a transformation parameter for re-ordering a weight space of an inference model (Baum, para. 0015 and 0328: “An Artificial Neural Network (ANN) has an inherent structure that greatly relies on a set of parameters that are attributed to the so-called ‘network model’. These parameters are often called ‘weights’ of the network due to their tendency to operate as a scaling factor for other intermediate values as they propagate along the network.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”)
generating a transformed weight space based in part on re-ordering weights in the weight space and the transformation parameter (Baum, para. 0015, 0327, and 0328: “These parameters are often called ‘weights’ of the network due to their tendency to operate as a scaling factor for other intermediate values as they propagate along the network” “The function of the structured weight domain sparsity mechanism in the compiler of the software development kit (SDK) is to determine the weights to be used during inference. In some embodiments, this occurs after training. In other embodiments, training is bypassed. During, the offline compilation process, a software tool executes searches and reorders tensors according to an algorithm to achieve maximal packing of the weights. It then prepares the packed weight block based on the results.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions. In some embodiments, the compiler reorders the plurality of weights with a transpose operation. In some embodiments, the compiler reorders the plurality of weights by swapping a plurality of axes. In some embodiments, the compiler reorders the plurality of weight by unrolling one of the weights into a vector using a row-major order. In some embodiments, the compiler reorders the plurality of weights by flipping one or more input data memory locations.”)

Regarding claim 20 Baum teaches claim 19 (above). Baum further teaches: 
the instructions when executed by the processor cause the processor to determine the transformation parameter based in part on a density of the weight space (Baum, para. 0361: “In some embodiments, one or more weight sparsity instructions are implemented in hardwired circuitry. In some embodiments, one or more weight sparsity instructions are stored in a NN processor as one or more microcode instructions. In some embodiments, the microcode instructions comprise a plurality of opcodes. The microcode instructions generate the subsequent retrieval of weights and input data, synchronizing one or more memory address skipping operations.” Examiner notes that density is a measure of how full a given space is such basing a parameter on a measure of sparsity i.e. how empty a space is, therefore, examiner interprets Baum’s weight sparsity instructions as the claimed ‘density of weight space’). 


Regarding claim 23, Baum teaches claim 19 (above). Baum further teaches: 
the re-ordering is defined as                                 
                                    
                                        
                                            T
                                        
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    1
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    3
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                            ,
                                            …
                                            
                                                
                                                    W
                                                
                                                
                                                    θ
                                                    (
                                                    k
                                                    )
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            , wherein w is a layer 1 of weights in the weight space and θ is the transformation parameter (Baum, para. 0342 and 0328: “In some embodiments, the weight sparsity pattern type comprises one or more arguments comprising attributes operative to shift patterns vertically, to shift patterns horizontally, to shorten or to lengthen the weight sparsity pattern. In some embodiments, a combination or superposition of weight sparsity patterns per layer is created.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that the broadest reasonable interpretation of re-ordering includes shifting i.e. vertically or horizontally.)

Regarding claim 24, Baum teaches claim 23 (above). Baum further teaches: 
the re-ordering changes the operational order of weights in a first layer of the weight space (Baum, para. 0022 and 0328: “a weight domain sparsity method for use during inference in an artificial neural network (ANN), comprising retrieving a plurality of weights from a weight memory, retrieving a plurality of input data from an input data source, determining and effecting a correct sequence of operations within a plurality of processing elements (PEs) utilizing said plurality of weights and said plurality of input data, said sequence of operations determined in accordance with a plurality of preprogrammed weight sparsity instructions, and wherein each PE operative to implement a plurality of neurons utilizing said weight data and said input data.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that “the operational order of weights” is lacking sufficient antecedent precedent and for examination purposes only, it is broadly interpreted as order of mathematical or computational operations involving weights).

Regarding claim 25, Baum teaches claim 24 (above). Baum further teaches: 
the re-ordering further changes the operational order of channels in a second layer of the weight space based in part on the transformation parameter and the re-ordering of the operational order of the weights in the first layer of the weight space. (Baum, para. 0358 and 0328: “In some embodiments, a combination or superposition of weight sparsity patterns per layer is represented by the following: 
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        
                                            
                                                p
                                                a
                                                t
                                                t
                                                e
                                                r
                                                n
                                                
                                                    
                                                        K
                                                        s
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            
                                                
                                                    K
                                                    s
                                                    1
                                                
                                            
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                
            
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                2
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            2
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        L
                                        e
                                        n
                                        (
                                        p
                                        a
                                        t
                                        t
                                        e
                                        r
                                        n
                                        
                                            
                                                K
                                                s
                                                n
                                            
                                        
                                        )
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            p
                                            a
                                            t
                                            t
                                            e
                                            r
                                            n
                                            [
                                            K
                                            s
                                            n
                                            ]
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                    
                
             
Where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     represents a weight                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents input data, and                         
                            
                                
                                    w
                                
                                
                                    p
                                    a
                                    t
                                    t
                                    e
                                    r
                                    n
                                    [
                                    
                                        
                                            K
                                        
                                        
                                            s
                                            n
                                        
                                    
                                    ]
                                
                            
                        
                     represents an array of offsets of an input for a given                         
                            
                                
                                    K
                                
                                
                                    t
                                    h
                                
                            
                        
                     pattern, and                         
                            L
                            e
                            n
                            (
                            )
                        
                     represents a length of nonzero weights.” “In some embodiments, the compiler reorders the plurality of weights and rearranges the tensor dimensions”. Examiner notes that where a layer is represented by a combination or superposition, the weight pattern of the previous later is taken into consideration such that it would affect the next later. Examiner notes that “the operational order of channels” is lacking sufficient antecedent precedent and for examination purposes only, it is broadly interpreted as order of mathematical or computational operations involving channels (i.e. their associated weights)). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baum in view of Sze, et. al. (“Efficient Processing of Deep Neural Networks: A Tutorial and Survey”, 13 Aug. 2017, ArXiv:1703.09039.v2)

Regarding claim 3, Baum teaches claim 2 (above). Baum does not explicitly disclose:  
wherein the density is defined as                                 
                                    d
                                    
                                        
                                            k
                                        
                                    
                                    =
                                     
                                    
                                        
                                            Σ
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            s
                                        
                                    
                                    M
                                    
                                        
                                            k
                                            ,
                                            c
                                            ,
                                            r
                                            ,
                                            s
                                        
                                    
                                
                            , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space
However, Sze teaches:
wherein the density is defined as                                 
                                    d
                                    
                                        
                                            k
                                        
                                    
                                    =
                                     
                                    
                                        
                                            Σ
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            s
                                        
                                    
                                    M
                                    
                                        
                                            k
                                            ,
                                            c
                                            ,
                                            r
                                            ,
                                            s
                                        
                                    
                                
                            , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space (Sze, pg. 7, sec. III(A), eq. (1) and table 1: “the computation of a CONV layer is                                 
                                    O
                                    
                                        
                                            z
                                        
                                    
                                    
                                        
                                            u
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    
                                        
                                            y
                                        
                                    
                                    =
                                    B
                                    
                                        
                                            u
                                        
                                    
                                    +
                                     
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                0
                                            
                                            
                                                C
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        S
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                j
                                                                =
                                                                0
                                                            
                                                            
                                                                R
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            I
                                                            
                                                                
                                                                    z
                                                                
                                                            
                                                            
                                                                
                                                                    k
                                                                
                                                            
                                                            
                                                                
                                                                    U
                                                                    x
                                                                    +
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    U
                                                                    y
                                                                    +
                                                                    j
                                                                
                                                            
                                                             
                                                            ×
                                                            W
                                                            
                                                                
                                                                    u
                                                                
                                                            
                                                            
                                                                
                                                                    k
                                                                
                                                            
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                
                     
                    0
                    ≤
                    z
                    <
                    N
                    ,
                    0
                    ≤
                    u
                    <
                    M
                    ,
                    0
                    ≤
                    x
                    <
                    F
                    ,
                    0
                    ≤
                    y
                    <
                    E
                    ,
                
            
                
                     
                    E
                    =
                    (
                    H
                    -
                    R
                    +
                    U
                    )
                    /
                    U
                    ,
                    F
                    =
                    (
                    W
                    -
                    S
                    +
                    U
                    )
                    /
                    U
                
            
O, I, B, and W are the matrices of the ofmaps, ifmaps, filters and biases, respectively. U is a given stride size…”; Examiner notes that Sze’s Table 1 provides that R/S is the filter plane height/width , C is the number of channels)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sze into Baum. Baum teaches a low power neural network (NN) architecture using a packing scheme based on sparsity based on known patterns of either weights or activations; Sze teaches key trends in reducing the computation cost of DNNs either solely via hardware design changes or via joint hardware design and DNN algorithm changes. One of ordinary skill would have been motivated to combine the teachings of Sze into Baum in order gain a comprehensive overview and survey about advances towards the goal of enabling efficient processing of DNNs (Sze, pg. 1). 

Regarding claim 4, Baum and Sze teaches claim 3 (above). Baum further teaches: 
the transformed weight space has a size (C * R * S x K), which is less than the size of the weight space (Baum, para. 0366: “A diagram illustrating examples of a tensor row and tensor diagonal sparsity calculations is shown in FIG. 52A. The first example, generally referenced 1244, illustrates the convolutional calculation of dot products performed for row pattern sparsity using a 3×3 kernel 1245 having a middle row pattern type. Accordingly, kernel tensor values are zero (shown as blank for clarity) other than in the middle row. The calculation involves convolving the 3×3 source grid 1241 with the sparsity weights 1245. The calculation performed by the hardware (2×2)+(0×6)+(2×2)=8 results from the convolution of the source pixel ‘6’ with the kernel to yield the destination pixel ‘8’.”; Examiner notes that the 3x3 kernel after being convolved results in a single pixel.)


Regarding claim 12, Baum teaches claim 11 (above). Baum does not explicitly disclose:  
wherein the density is defined as                                 
                                    d
                                    
                                        
                                            k
                                        
                                    
                                    =
                                     
                                    
                                        
                                            Σ
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            s
                                        
                                    
                                    M
                                    
                                        
                                            k
                                            ,
                                            c
                                            ,
                                            r
                                            ,
                                            s
                                        
                                    
                                
                            , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space
However, Sze teaches:
wherein the density is defined as                                 
                                    d
                                    
                                        
                                            k
                                        
                                    
                                    =
                                     
                                    
                                        
                                            Σ
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            s
                                        
                                    
                                    M
                                    
                                        
                                            k
                                            ,
                                            c
                                            ,
                                            r
                                            ,
                                            s
                                        
                                    
                                
                            , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space (Sze, pg. 7, sec. III(A), eq. (1) and table 1: “the computation of a CONV layer is                                 
                                    O
                                    
                                        
                                            z
                                        
                                    
                                    
                                        
                                            u
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    
                                        
                                            y
                                        
                                    
                                    =
                                    B
                                    
                                        
                                            u
                                        
                                    
                                    +
                                     
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                0
                                            
                                            
                                                C
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        S
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                j
                                                                =
                                                                0
                                                            
                                                            
                                                                R
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            I
                                                            
                                                                
                                                                    z
                                                                
                                                            
                                                            
                                                                
                                                                    k
                                                                
                                                            
                                                            
                                                                
                                                                    U
                                                                    x
                                                                    +
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    U
                                                                    y
                                                                    +
                                                                    j
                                                                
                                                            
                                                             
                                                            ×
                                                            W
                                                            
                                                                
                                                                    u
                                                                
                                                            
                                                            
                                                                
                                                                    k
                                                                
                                                            
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                
                     
                    0
                    ≤
                    z
                    <
                    N
                    ,
                    0
                    ≤
                    u
                    <
                    M
                    ,
                    0
                    ≤
                    x
                    <
                    F
                    ,
                    0
                    ≤
                    y
                    <
                    E
                    ,
                
            
                
                     
                    E
                    =
                    (
                    H
                    -
                    R
                    +
                    U
                    )
                    /
                    U
                    ,
                    F
                    =
                    (
                    W
                    -
                    S
                    +
                    U
                    )
                    /
                    U
                
            
O, I, B, and W are the matrices of the ofmaps, ifmaps, filters and biases, respectively. U is a given stride size…”; Examiner notes that Sze’s Table 1 provides that R/S is the filter plane height/width , C is the number of channels)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sze into Baum as set forth above with respect to claim 3. 


Regarding claim 13, Baum and Sze teaches claim 12 (above). Baum further teaches: 
the transformed weight space has a size (C * R * S x K), which is less than the size of the weight space (Baum, para. 0366: “A diagram illustrating examples of a tensor row and tensor diagonal sparsity calculations is shown in FIG. 52A. The first example, generally referenced 1244, illustrates the convolutional calculation of dot products performed for row pattern sparsity using a 3×3 kernel 1245 having a middle row pattern type. Accordingly, kernel tensor values are zero (shown as blank for clarity) other than in the middle row. The calculation involves convolving the 3×3 source grid 1241 with the sparsity weights 1245. The calculation performed by the hardware (2×2)+(0×6)+(2×2)=8 results from the convolution of the source pixel ‘6’ with the kernel to yield the destination pixel ‘8’.”; Examiner notes that the 3x3 kernel after being convolved results in a single pixel.)


Regarding claim 21, Baum teaches claim 20 (above). Baum does not explicitly disclose:  
wherein the density is defined as                                 
                                    d
                                    
                                        
                                            k
                                        
                                    
                                    =
                                     
                                    
                                        
                                            Σ
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            s
                                        
                                    
                                    M
                                    
                                        
                                            k
                                            ,
                                            c
                                            ,
                                            r
                                            ,
                                            s
                                        
                                    
                                
                            , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space
However, Sze teaches:
wherein the density is defined as                                 
                                    d
                                    
                                        
                                            k
                                        
                                    
                                    =
                                     
                                    
                                        
                                            Σ
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            s
                                        
                                    
                                    M
                                    
                                        
                                            k
                                            ,
                                            c
                                            ,
                                            r
                                            ,
                                            s
                                        
                                    
                                
                            , where M is a binary mapping of the weight space with size (K x C x R x S), and where C and K are the size of input and output channels in the weight space, and where R x S is the spatial size of each layer of weight space (Sze, pg. 7, sec. III(A), eq. (1) and table 1: “the computation of a CONV layer is                                 
                                    O
                                    
                                        
                                            z
                                        
                                    
                                    
                                        
                                            u
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    
                                        
                                            y
                                        
                                    
                                    =
                                    B
                                    
                                        
                                            u
                                        
                                    
                                    +
                                     
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                0
                                            
                                            
                                                C
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        S
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                j
                                                                =
                                                                0
                                                            
                                                            
                                                                R
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            I
                                                            
                                                                
                                                                    z
                                                                
                                                            
                                                            
                                                                
                                                                    k
                                                                
                                                            
                                                            
                                                                
                                                                    U
                                                                    x
                                                                    +
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    U
                                                                    y
                                                                    +
                                                                    j
                                                                
                                                            
                                                             
                                                            ×
                                                            W
                                                            
                                                                
                                                                    u
                                                                
                                                            
                                                            
                                                                
                                                                    k
                                                                
                                                            
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                
                     
                    0
                    ≤
                    z
                    <
                    N
                    ,
                    0
                    ≤
                    u
                    <
                    M
                    ,
                    0
                    ≤
                    x
                    <
                    F
                    ,
                    0
                    ≤
                    y
                    <
                    E
                    ,
                
            
                
                     
                    E
                    =
                    (
                    H
                    -
                    R
                    +
                    U
                    )
                    /
                    U
                    ,
                    F
                    =
                    (
                    W
                    -
                    S
                    +
                    U
                    )
                    /
                    U
                
            
O, I, B, and W are the matrices of the ofmaps, ifmaps, filters and biases, respectively. U is a given stride size…”; Examiner notes that Sze’s Table 1 provides that R/S is the filter plane height/width , C is the number of channels)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sze into Baum as set forth above with respect to claim 3. 

Regarding claim 22, Baum and Sze teaches claim 21 (above). Baum further teaches: 
the transformed weight space has a size (C * R * S x K), which is less than the size of the weight space (Baum, para. 0366: “A diagram illustrating examples of a tensor row and tensor diagonal sparsity calculations is shown in FIG. 52A. The first example, generally referenced 1244, illustrates the convolutional calculation of dot products performed for row pattern sparsity using a 3×3 kernel 1245 having a middle row pattern type. Accordingly, kernel tensor values are zero (shown as blank for clarity) other than in the middle row. The calculation involves convolving the 3×3 source grid 1241 with the sparsity weights 1245. The calculation performed by the hardware (2×2)+(0×6)+(2×2)=8 results from the convolution of the source pixel ‘6’ with the kernel to yield the destination pixel ‘8’.”; Examiner notes that the 3x3 kernel after being convolved results in a single pixel.)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tonomura, et. al. (US 11303305 B2) teaches a method to efficiently create a sparse graph in a sparse graph code. 
Yu, et. al. (“Sparse coding extreme learning machine for classification”, 25 Oct 2017, Neurocomputing, Vol. 261, Pgs. 50-56) teaches a sparse coding extreme learning machine (ScELM) algorithm, which can map the input feature vector into a sparse representation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sally T. Nguyen whose telephone number is (571) 272-3406. The examiner can normally be reached Monday - Thursday, 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.





/STN/Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123